Citation Nr: 0025273	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-40 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right foot injury, to include degenerative 
joint disease. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to April 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), in which a 10 percent disability rating 
was granted for residuals of a right foot injury, to include 
degenerative joint disease, effective June 22, 1995.  In May 
1998, the Board remanded the claim for further development.  
In a March 2000 rating decision, a 20 percent evaluation was 
granted for the right foot disorder, effective June 22, 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.
 
2.  Even with consideration of any additional functional 
impairment due to right foot pain, weakness, fatigability 
and/or incoordination, the veteran's right foot impairment, 
including that from degenerative joint disease and loss of 
the longitudinal arch, is no more than moderately severe. 

3.  The veteran's right foot disorder does not present an 
unusual or exceptional disability picture and it is not shown 
to markedly interfere with employment or require frequent 
inpatient care as to render impractical the application of 
the regular schedular standards.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right foot injury, to include degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5284-5010, 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In an April 1985 rating decision, service connection was 
granted for residuals of a right foot injury, and a zero 
percent disability rating was assigned under Diagnostic Code 
5284 (foot injuries, other).

The veteran's service medical records reflect that on October 
6, 1963, he turned his right foot outward in a parachute 
jump.  When he was seen on he same day, there was swelling of 
the dorsum of the right foot.  X-rays were to be taken.  On 
October 11, 1963, it was noted, in regard to his injury, that 
he had had forceful dorsiflexion of the right foot without 
any significant ankle pain and that X-rays of the ankle and 
foot had shown no fractures.  It was further noted that he 
had been treated in the hospital with bedrest, elevation and 
ice packs, with gradual resolution of his edema.  It was also 
noted that on October 10 he had been placed in a short leg 
walking case and he was considered ready for restricted duty.  
In late November 1963 it was noted that the veteran still had 
pain in the dorsum of his foot and that he had been 
adequately treated for a contusion.  On the service 
separation examination in April 1964 the veteran's feet were 
noted to be normal and he denied having or having had foot 
trouble.  

The initial, documented, post-service right foot complaints 
were in 1976, at which time X-rays of the right foot and 
ankle in multiple projections showed an unremarkable ankle 
joint and mild to moderate osteoarthritis involving the first 
metatarsal joint with narrowing of the joint space and 
marginal spur formation.  

A private medical record dated in September 1984 notes the 
veteran's history of an in-service injury and his complaint 
of gradually increasing pain.  An X-ray showed post-traumatic 
arthritis of the first and second tarsometatarsal joints.  

Kaiser Permanente treatment records reflect that in June 1994 
the veteran reported that he had injured his right foot 30 
years earlier and that his symptoms had progressively 
worsened.  The assessment was an old injury.  X-rays of the 
right foot revealed joint space narrowing with reactive 
sclerosis and osteophyte formation at the fifth tarsal-
metatarsal joint.  There was also adjacent soft tissue 
swelling.  Early arterial calcification was seen, which was 
noted to be due to degenerative disease from a prior trauma 
or, if the veteran were diabetic, to early neurotrophic 
arthropathy.

In a June 1994 statement, an associate of the veteran 
indicated that the veteran's right foot problem interfered 
with his daily life.

Kaiser Permanente treatment records reveal that in September 
1994 the veteran underwent an orthopedic consultation.  It 
was noted that he was a draftsman.  The veteran reported 
that, since his right foot injury thirty years ago, he had 
had increasing pain in that foot.  He stated that he could 
walk on the foot, but that after only a mile or so he 
experienced severe foot pain.  He said that he was unable to 
do his normal sporting activities such as handball and 
jogging.  He reported that he also had a history of gout.  
Physical examination revealed that the right ankle had a full 
range of motion.  There was no crepitus, and the ligaments 
were stable.  There was no point tenderness or swelling.  The 
hind foot had a fair range of motion.  The veteran stood with 
a pronated foot and had a loss of his arch.  He had palpable 
exostoses around the tarsal-metatarsal joints of the foot, 
but no tenderness in that region.  The assessment was right 
foot joint arthritis, probably post-traumatic.  

In March 1995, the veteran had additional treatment at Kaiser 
Permanente.  He reported that he had pain in the right big 
toe and right knee.  Physical examination revealed moderate 
tenderness, warmth and redness of the right great toe and 
knee.  The assessment was gout of the right toe and right 
knee.  

The veteran underwent a VA examination in August 1995.  He 
reported that he had had pain in his right foot since his in-
service injury in October 1963.  He said that he took a 
variety of non-steroidal anti-inflammatory drugs and that he 
had one orthotic in his shoe.  Physical examination revealed 
that there was pes planus in the right foot with a complete 
loss of longitudinal lines.  The weight was borne over the 
calcaneus, and there was no inward bowing of the Achilles' 
tendon.  There was a bony prominence over the dorsum of the 
foot on the medial aspect.  The area was nontender.  There 
was no plantar surface tenderness, metatarsalgia, or 
excessive callosities.  X-rays revealed deformities of the 
right first tarsal-metatarsal joint and, less significantly, 
the right second tarsal-metatarsal joint, which were 
consistent with prior trauma.  A degenerative change was also 
present.  The diagnosis was status post right foot injury, 
with degenerative joint disease.

In the August 1995 rating decision, the veteran's right foot 
disability was recharacterized to include degenerative joint 
disease as a residual of the in-service right foot injury.  A 
10 percent evaluation was granted under Diagnostic Codes 5010 
(post-traumatic arthritis) and 5284, effective June 22, 1995, 
the date of receipt of the claim.

Kaiser Permanente treatment records show that in April 1996 
the veteran indicated that he thought that his right foot 
disorder was more than 10 percent disabling.  He said that 
being on his feet made his symptoms worse and that nothing 
would ameliorate his symptoms.  He indicated that he had 
tried wearing good shoes and inserts.  Physical examination 
revealed pes planus but no swelling.  There was full range of 
motion in the right foot.  A podiatry referral was made.  

In August 1996, the veteran underwent a podiatry consultation 
at Kaiser Permanente.  He reported that the pain in his right 
foot had been consistent since his in-service injury.  He 
said that he used to run and play racquetball, but that he 
discontinued such activities because of symptom aggravation.  
He stated that he did stationary exercises that did not 
stress his right foot.  Physical examination revealed that 
his neurological, vascular, and skin status was intact.  As 
for the musculoskeletal system, the right posterior tibial 
tendon was intact and was equal and symmetric with the left 
foot, without evidence of any tears.  The right foot was 
maximally pronated compared to the left foot.  There was 
pronotary compensation during standing on the left foot, but 
there was an asymmetric difference on the right from a 
previous injury in that it was pronated further.  Exostoses 
were palpable at the first metatarsal first cuneiform and 
across the bases of the second, third, fourth and fifth 
metatarsals.  

It was noted that X-rays with history showed a clinical 
Lisfranc fracture dislocation injury.  There were 
degenerative changes with "spurring osteophytic adaptation 
that had since progressed."  The doctor indicated that the 
changes were advanced per VA grading, approaching 30 percent 
disabling.  The doctor also noted that those changes 
correlated with the veteran's pain symptoms, which were now 
constant.  It was indicated that, even with rest, he still 
had aching, particularly with weather changes.  The plan was 
to have custom orthotics for mechanical control with proper 
shoes.  It was recommenced that the veteran avoid stress.  
Alternative, non-weight-bearing exercises were taught, 
particularly passive range of motion types.  The physician 
noted that the prognosis was guarded and that more severe 
arthritis would develop later.  It was indicated that the 
veteran should only have a job involving sitting.  

The veteran was afforded another VA examination in October 
1996.  The examiner indicated that the claims file was 
reviewed.  It was noted that the veteran had not had any 
surgeries on his right foot.  He complained of increasing 
pain of variable intensity for which he took Naprosyn as 
needed.  He said that he had been fitted for both inserts and 
orthotics, but that he only wore the inserts.  He reported 
having been treated at Kaiser Permanente.

On physical examination the veteran was noted to walk without 
a limp.  There was a complete loss of the longitudinal arch 
in the right foot, and weight was borne directly over the 
calcaneus.  There was no inward bowing of the Achilles 
tendon.  There was a bony prominence, which was nontender, 
over the dorsum of the foot on the medial aspect.  There was 
no plantar surface tenderness or metatarsalgia.  Range of 
motion of the first metatarsophalangeal joint was 
dorsiflexion to 40 degrees and plantar flexion to 40 degrees.  
There were 40 degrees of motion in the interphalangeal joint.  
X-ray findings at the right first and second tarsal-
metatarsal joints were consistent with post-traumatic 
degenerative change and there was slight subluxation of the 
second metatarsal phalangeal joint with minor spurring, which 
was stable.  The clinical diagnosis was status post right 
foot injury with degenerative joint disease, first 
tarsometatarsal joint.

VA medical records reflect that in November 1996 the veteran 
received follow-up treatment for posterior tibial dysfunction 
and midtarsal degenerative joint disease.  It was noted that 
the orthotic was not controlling foot pronation.  The 
assessment was post-traumatic posterior tibial dysfunction 
with degenerative joint disease.  In March 1997, the veteran 
had additional follow-up treatment.  Physical examination 
revealed pes planus with posterior tibial dysfunction in the 
right foot.  The assessment was posterior tibial dysfunction 
in the right foot with improving posterior tibial symptoms 
and pain.  Numerous subsequent VA outpatient records dated in 
1997 and 1998, including those relevant to joint problems, do 
not reflect right foot complaints.   

At the March 1998 videoconference hearing held before a 
member of the Board, the veteran testified that his right 
foot was constantly painful and that it was even more painful 
when it was swollen, which happened often.  He said that his 
right foot became completely incapacitated at least six times 
a year.  He noted that he was a computer operator and that he 
was unable to accept jobs that required extensive walking.  
The veteran indicated that he had worked in refinery plants 
as an electrical designer and that he had had to do a lot of 
walking and climbing ladders, which was very painful.  He 
reported that he started a new job in November 1997 in a 
manufacturing plant, as opposed to a refinery, but that he 
still had to limit the amount of walking.  He noted that a 
doctor at Kaiser Permanente indicated that his right foot was 
30 percent disabling.  Transcript. 

In May 1998, the Board remanded the claim for further 
development, to include another VA examination.

The veteran underwent a limited VA examination in April 1999.  
X-rays of the right foot and ankle revealed soft tissue 
swelling and minor degenerative changes in the right ankle.  
In the foot, there was a probable post-traumatic deformity 
and degenerative changes in the first and second tarsal-
metatarsal joints.  There was a very small plantar heel spur.  
Vascular calcifications were also present.  The examiner 
noted that the right foot had a deformity and arthritic 
joints, which were painful.  

The veteran was afforded another VA examination in September 
1999.  The examiner noted that a review of the medical 
records revealed an old fracture/dislocation of the right 
Lisfranc articulation secondary to a parachuting injury.  The 
veteran reported a lack of endurance/fatigue in the right 
foot after fifteen to twenty minutes of activity.  He 
reported foot pain that did not keep him awake and indicated 
that he was unable to turn his foot outward and had limited 
flexibility.  His treatment consisted of Naprosyn, 
allopurinol, and over-the-counter orthotic devices.  He 
stated that he had flare-ups with activity.  It was noted 
that he had a history of gout, which was well controlled with 
Naprosyn and allopurinol.  The veteran indicated that damp 
and cold weather worsened his symptoms and that flare-ups 
slowed and limited his ambulation.  It was noted that in 1962 
the veteran had had a severe dorsiflexion injury to the right 
foot and that no fractures had been noted.  The veteran 
reported that his right foot disorder limited the amount of 
exercise he could do and that he could no longer play 
handball.  He noted that he worked with draftsmen and was 
unable to do jobs at sites with a lot of walking.  

Physical examination revealed that there was no pain on 
manipulation of the forefoot.  The forefoot was abducted at 
the metatarsal cuneiform (1 to 3) and the cuboid metatarsal 
(4 to 5) articulation.  The subtalar and metatarsophalangeal 
joints had a normal range of motion with no pain with 
"active or passive Lisfranc articulation," bilaterally.  A 
right posterior tibial dysfunction was present.  The veteran 
had a severely apropulsive gait secondary to posterior tibial 
dysfunction and arthritic Lisfranc's articulation.  The 
posterior tibial tendon was painful.  A right hallux 
onychogryphosis was noted.  There were no callosities, 
breakdown or unusual shoe wear that would indicate abnormal 
weight bearing.  The right heel was unable to be inverted.  
Right foot pronation was greater than on the left.  There 
were no hammertoes, high arch, or clawfoot.  There was no 
pain on manipulation of the Achilles tendon.  With regard to 
degrees of valgus, there were seven degrees of eversion.  
Right forefoot malalignment was correctable except for the 
first metatarsal primus elevation, which was noted to be a 
fixed deformity.  It was noted that X-rays revealed post-
traumatic osteoarthritis of the right first through third 
metatarsals and cuneiforms, the cuboid, and the fourth and 
fifth metatarsals.  The diagnoses were post-traumatic 
Lisfranc fracture dislocation with residual Lisfranc 
degenerative joint disease and posterior tibial dysfunction 
of the right foot.  

In a January 2000 addendum, the September 1999 VA examiner 
indicated that he suspected that the veteran had a moderately 
severe impairment with prolonged standing and walking, 
secondary to rapid fatigue and pain.  The examiner also noted 
that there was an inability to function on the toes of the 
right foot.

In the March 2000 rating decision, a 20 percent disability 
rating was granted under Diagnostic Code 5010 (post-traumatic 
arthritis) - 5284 based on a moderately severe foot injury, 
effective June 22, 1995.




Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. §§ 4.45, 4.59.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Arthritis due to trauma, substantiated by X-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Moderate, moderately severe, and severe foot injuries warrant 
10, 20, and 30  percent disability ratings, respectively. 
38 C.F.R. § 4.71a, Diagnostic Code 5284. The provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered under 
Diagnostic Code 5284 if the nature of the foot injury 
involves limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

A zero percent evaluation is warranted for mild acquired 
flatfoot (pes planus) where symptoms are relieved by built-up 
shoe or arch support. A 10 percent evaluation is warranted 
for moderate bilateral or unilateral acquired flatfoot where 
the weight-bearing line is over or medial to the great toe, 
and there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet. A 20 percent evaluation is 
warranted for severe unilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities. 
A 30 percent rating is warranted for pronounced unilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surface of the foot, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances. 38 C.F.R. § 4.71a, Code 5276 (1999).

Malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent rating when moderate, 20 percent when 
moderately severe, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5283 (1999). 

Analysis

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right foot disability is rated under Diagnostic 
code 5010-5284, essentially on the basis of a moderately 
severe foot injury.  It is noted that although the service 
medical records do not reflect that he sustained a fracture 
at the time of the in-service injury in a parachute jump, 
post-service medical evidence refers to a Lisfranc fracture 
as part of the service-connected injury.  The recent 
outpatient records reflect multiple outpatient visits for 
foot complaints but many of them were pertaining to a left 
foot injury, which is not service connected.  Additionally, 
there is medical evidence of gout in the veteran's right 
great toe, which also is not service connected.  There is 
also evidence that the veteran has loss of the longitudinal 
arch of the right foot, which has not been satisfactorily 
dissociated from the service-connected injury.   

As to whether a higher rating is warranted under Diagnostic 
Code 5284, it must be noted initially that the provisions of 
that code include no guidance as to what the code 
encompasses.  However, in terms of manifestations of the 
right foot disability the August 1995 and October 1996 VA 
examinations revealed no plantar surface tenderness or 
metatarsalgia and the September 1999 VA examiner found no 
pain on manipulation of the veteran's forefoot or Achilles 
tendon, or on movement of the subtalar and 
metatarsophalangeal joints.  Right forefoot malalignment was 
noted to be correctable except for a first metatarsal primus 
elevation that was referred to as a fixed deformity.  At the 
time of the October 1996 examination, the veteran also was 
noted to have loss of the longitudinal arch, with weight 
bearing over the calcaneus.  

Significantly, the September 1999 VA examiner specifically 
concluded that the veteran had only a moderately severe 
impairment with prolonged standing and walking secondary to 
rapid fatigue and pain in the right foot and an inability to 
function on his toes.  This opinion was based on a thorough 
examination of the veteran's feet.  Accordingly, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
preponderance of the competent and probative evidence shows 
no more than moderately severe right foot impairment, thereby 
warranting no more than a 20 percent rating under Diagnostic 
Code 5284.  At the time of the comprehensive VA examination 
in September 1999, the examiner noted that the veteran had 
normal range of motion of the subtalar and 
metatarsophalangeal joints in both feet and no pain with 
active or passive Lisfranc articulation.  Thus, there is no 
basis for assigning a rating under Diagnostic Code 5010 for 
limitation of motion.  

Although Diagnostic Code 5283 provides ratings for malunion 
or nonunion of the tarsal or metatarsal bones, the various X-
ray reports of record, while showing certain abnormalities, 
have not been interpreted as demonstrating malunion or 
nonunion of the tarsal or metatarsal bones.  Thus the 
veteran's right foot disability does not warrant a rating 
under this code.  

The veteran's right foot disability has also been considered 
under the provisions of Diagnostic Code 5276, flat foot.  In 
order to warrant a rating in excess of 20 percent under that 
code, the veteran would have to have a pronounced disorder 
manifested by "marked" pronation, extreme tenderness of the 
plantar surface of the foot, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, without 
improvement by orthopedic shoes or appliances.  

Although there appears to be significant pronation of the 
foot, it has not been described as "marked."  Additionally, 
at the time of the October 1996 VA examination it was noted 
that there was no inward bowing of the Achilles tendon, which 
is a criterion for just a 10 percent rating based on flat 
foot.  Nor is there competent evidence of spasm of the 
Achilles tendon or extreme tenderness of the plantar surface 
of the right foot, both criteria for a 30 percent rating 
under Code 5276.  In fact, at the time of the October 1996 
examination, there was "no" plantar surface tenderness or 
metatarsalgia, and there was no pain on manipulation of the 
forefoot on the September 1999 examination, a criterion for 
both a 10 and 20 percent rating.  Thus, there is no basis for 
assigning an increased (30 percent) rating for the right foot 
disability under Diagnostic Code 5276.  To assign separate 
ratings under Code 5276 and Code 5284 would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (1999), inasmuch as same manifestations that might 
support a rating under Code 5276 are among those for which 
the veteran's foot injury is rated as moderately severe under 
Code 5284.  

The Board notes that in 1996 a Kaiser Permanente podiatrist 
concluded that the degenerative changes in the veteran's 
right foot were advanced enough to approach a 30 percent 
evaluation "per VA grading."  However, the rating criteria 
for foot disabilities, including those for arthritis, are not 
predicated on the how advanced degenerative changes are so, 
without a reference to specific rating criteria supporting 
his opinion, the doctor's statement is of limited probative 
value.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation for the residuals of a right 
foot injury, to include degenerative joint disease.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  Under the provisions of 38 C.F.R. § 
3.321(b), an extraschedular rating may be assigned if there 
is such an unusual disability picture as to render 
impractical the application of the regular schedular criteria 
with such related factors as marked interference with 
employment or frequent periods of hospitalization.  Neither 
of the above has been shown in this case.  The veteran's 
right foot disability clearly has not required frequent 
periods of hospitalization.  In fact, it has not even 
required frequent outpatient treatment.  Although the veteran 
reported that he was unable to accept jobs requiring a lot of 
walking or climbing ladders, he was working as a computer 
operator at the time of the March 1998 hearing and reported 
that he was working with draftsmen at the time of the last 
examination, neither of which is typically thought of as 
requiring extensive walking.  In any event, no supporting 
evidence, such as from former, current or potential 
employers, has been submitted to corroborate that the 
veteran's service-connected right foot disorder causes marked 
interference with employment.   



ORDER

An evaluation in excess of 20 percent for residuals of a 
right foot injury, to include degenerative joint disease, is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

